DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabe et al. (JP 2018083613).
	Kabe discloses in figures 22-38 an outer column (215) arranged behind an inner column (214) and having a front-side portion for externally fitting with a rear-side portion of the inner column to allow relative displacement in an axial direction thereof, and an elongated telescopic adjustment hole (290) extending in a front-rear direction thereof; the outer column comprising a column main body portion (228) having a substantially cylindrical shape and arranged on the front-side portion, and a reinforcing bridge portion (238) integrally arranged below the column main body portion; the column main body portion having a pair of clamp portions (233) arranged on both sides in the width direction, and capable of holding the inner column from both sides in the width direction by elastically deforming in the width direction; the reinforcing bridge portion (242) arranged so as to cover the pair of clamp portions via a substantially U-shaped gap (241) as viewed from the width direction, and having a bottom-plate portion, a front-side connecting portion, and a rear-side connecting portion; the bottom-plate portion extending in the front-rear direction and the width direction, and arranged below the pair of clamp portions via the elongated telescopic adjustment hole forming a lower side of the substantially U-shaped gap; the front-side connecting portion comprising a front-side inclined portion that connects a front-end portion of the bottom-plate portion and a portion of a lower surface of the column main body portion that is arranged further on a front side than the pair of clamp portions, and is inclined in a direction toward the front side going toward an upper side; and the rear-side connecting portion comprising a rear-side inclined portion that connects a rear-end portion of the bottom-plate portion and a portion of the lower surface of the column main body portion that is arranged further on a rear side than the pair of clamp portions, and is inclined in a direction toward the rear side going toward the upper side (figure 33) (claims 1, 5). a reinforcing rib (figure 29) arranged so as to extend in the front-rear direction on a lower surface of the bottom-plate portion and be continuous in a range from the lower surface of the bottom-plate portion to a front surface of the front-side connecting portion (claim 2). 
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE T VERLEY/Primary Examiner, Art Unit 3614